Report of the Special Master received and ordered filed. The following schedule for filing of exceptions and briefs adopted:
1. Exceptions by all parties to report of the Special Master, to be filed on or before March 6, 1967.
2. Opening briefs by all parties in support of their exceptions to be filed on or before June 5, 1967.
3. Briefs by all parties in answer to opening briefs to be filed on or before September 5, 1967.
4. Reply briefs by all parties to be filed by November 6, 1967.
[For earlier actions, see 360 U. S. 712; 361 U. S. 956; 362 U. S. 908, 957, 958, 972.]